111 Ga. App. 606 (1965)
142 S.E.2d 421
BANKS
v.
HUIET, Commissioner, et al.
41256.
Court of Appeals of Georgia.
Submitted April 7, 1965.
Decided April 23, 1965.
Preston L. Holland, for plaintiff in error.
Otis L. Hathcock, Fisher & Phillips, C. Lash Harrison, contra.
HALL, Judge.
In this case the claimant for benefits under the Employment Security Law (Ga. L. 1937, p. 806, as amended 1951, p. 512; Code Ann. § 54-601 et seq.), assigns error on the judgment of the superior court affirming the decision of the board of review that the claimant was disqualified for benefits under Section 5(c) of the Act (Code Ann. § 54-610(c)) because she had refused to accept suitable work and that the claimant should not be eligible for benefits until she makes a showing of eligibility as provided by Section 4(c) of the Act (Code Ann. § 54-609(c)) in that that she was available for work, had actively and in good faith sought employment and was actively and in good faith seeking employment and *607 was bona fide in the labor market. The findings as to the facts and the decision of the board of review were supported by evidence. The superior court did not err, therefore, in affirming the decision of the board of review. Code Ann. § 54-619; Dalton Brick &c. Co. v. Huiet, 102 Ga. App. 221 (115 SE2d 748); Huiet v. Wallace, 108 Ga. App. 208 (132 SE2d 523).
Judgment affirmed. Bell, P. J., and Frankum, J., concur.